10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

|| ABENS MAURICE,

of Ireland.

Case 2:19-mj-04422-DUTY Document1 Filed 10/18/19 Page 1ofs8 Page ID#:1

NICOLA T. HANNA

United States Attorney

BRANDON D. FOX

Assistant United States Attorney

Chief, Criminal Division

JOHN J. LULEJIAN (Cal. Bar No. 186783)

Assistant United States Attorney
1200 United States Courthouse
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-0721
FacSimile: (213) 894-0141
E-mail: John. Lulejian@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

  

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

IN THE MATTER OF THE
EXTRADITION OF

 

COMPLAINT

FOR ARREST WARRANT AND
A Fugitive from the Government EXTRADITION; ORDER THEREON

(UNDER SEAL)

 

 

 

 

TO: Honorable Jacqueline Chooljian

United States Magistrate Judge

Central District of California

I, JOHN J. LULEJIAN, being duly sworn, depose and state that I
am an Assistant United States Attorney for the Central District of
California and act for the United States in fulfilling its
obligations to the Government of the Ireland pursuant to the Treaty
on Extradition Between the United States of America and Ireland,
U.S.-Ir., July 13, 1983, T.I.A.S. No. 10813, and the Instrument as
contemplated by Article 3(2) of the Agreement on Extradition between

the United States of America and the European Union signed 25 June

2003, as to the application of the Treaty on Extradition between the

\

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-mj-04422-DUTY Document1 Filed 10/18/19 Page 2of8 Page ID #:2

United States of America and Ireland, U.S.-Ir., July 14, 2005, 8S.
Treaty Doc. No. 109-14 (2006) (collectively, the YExtradition
Treaty”), with respect to fugitive, ABENS MAURICE (“MAURICE”) .

In accordance with Title 18, United States Code, Section 3184, I
charge on information and belief as follows: |

1. That pursuant to the Extradition Treaty which is in force
between the United States and Ireland, the Government of Ireland has
submitted a formal request through diplomatic channels for the
extradition of MAURICE, a Haitian national.!

2. That according to information the Government of Ireland has
provided, on April 11, 2017, the Director of Public Prosecutions
charged MAURICE by way of two criminal informations of one count of

rape in violation of Section 48 Offences Against the Person Act, 1861

and Section 2 of the Criminal Law (Rape) Act, 1981 as amended by

Section 21 of the Criminal Law (Rape) (Amendment) Act, 1990; and one
count of rape in violation of Section 4 of the Criminal Law (Rape)
(Amendment) Act, 1990. On April 11, 2017, the District Court for
District No. 17 in Killarney, Ireland issued two warrants for the
arrest of MAURICE.

3. That the offenses for which MAURICE’s extradition is sought
are covered by Article II of the Extradition Treaty.

4, That I am informed and believe that the District Court

issued the warrants on the basis of the following facts:

 

1 The government will attach the materials from the
United States Department of State, which contain Ireland’s
extradition request, when it files its Request for Extradition. The
government, however, will provide copies of these documents to the
counsel for MAURICE at the initial appearance.
2

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-mj-04422-DUTY Document1 Filed 10/18/19 Page 3of8 Page ID#:3

a. In or about November 2013, E.M. met a woman through an
online dating service, and later visited her at the Cork City,
Ireland, home she shared with a number of people,, including MAURICE.
During that visit, E.M., the woman, and MAURICE went out socializing
in Cork City. At some point, MAURICE kissed E.M. In addition,
MAURICE entered his mobile telephone number in E.M.’s telephone.
Shortly thereafter, MAURICE and E.M. became friends on Facebook.

b. In or about March 2014, E.M. contacted MAURICE. Using
Facebook and SMS messages, the two agreed to meet in Cork City on the
weekend of April 4 and 5, 2014. During the exchange of messages,
E.M. told MAURICE that she was not interested in men and was only
interested in “hooking up” with women.

Cc. On or about April 4, 2014, E.M. traveled to Cork City
for the agreed-upon meeting with MAURICE. However, E.M. ended up
traveling to Killarney with MAURICE, because he had an engagement
there as a male stripper. At approximately 10:00 p.m. that evening,
MAURICE reserved a room (a double en suite bedroom) for himself and
BE.M. at a guesthouse in Killarney. Once in their room, MAURICE and
E.M. drank some alcoholic beverages.

d. On or about April 5, 2014, at approximately 12:35
a.m., E.M. and MAURICE traveled to a local bar. The two returned to
the guesthouse at approximately 2:00 a.m. CCTV footage reviewed by
Irish authorities shows E.M., who appears to be very intoxicated,
leaving the bar with MAURICE.

e. -According to BE.M., she did not remember returning to
guesthouse with MAURICE. However, when she woke up at approximately
noon, she felt soreness in her ribs and vagina. E.M. fell asleep
again, but when she awoke, she found that MAURICE was anally raping

3

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-mj-04422-DUTY Document1 Filed 10/18/19 Page 4of8 Page ID#:4

her by inserting with his penis in her anus. E.M. did not consent to
this act. At this point, E.M. also assumed that her vagina was sore
because MAURICE vaginally raped her while she slept. When MAURICE
fell asleep, E.M. went into the bathroom and found a condom in the
toilet. E.M. also observed that she was bleeding from her vagina and
anus. She returned to the bed in the bedroom but stayed awake.

f. According to E.M., after MAURICE woke up at
approximately 2:15 p.m., he vaginally raped her by putting his penis
in her vagina. She did not consent to this act. When E.M. asked
MAURICE to stop, he did not do so. When MAURICE finished, he left
the bedroom, saying that he was leaving “for a job” and would return
in an hour with food. When MAURICE returned, E.M. confronted him
about what had happened. According to E.M., MAURICE apologized to
her. |

g. Thereafter, E.M. left the guesthouse and traveled to a
hospital where she told the staff that she had been sexually
assaulted. E.M. also met with members of An Garda Siochana
(Ireland’s National Police and Security Service), who took her to a
sexual assault treatment center in Cork City. A forensic examination
of E.M. revealed physical injuries consistent with her account of
what transpired on or about April 5, 2014.

h. MAURICE left Ireland and traveled to Boston,

Massachusetts, on or about April 15, 2014. On or about

December 17, 2014, MAURICE voluntarily agreed to be interviewed by
the Boston Police Department. At that interview, MAURICE stated that
the sexual intercourse was consensual. He also told the police that

he resided in Boston.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-mj-04422-DUTY Document1 Filed 10/18/19 Page5of8 Page ID#:5

i. MAURICE returned to Ireland approximately four months
later. On or about April 24, 2015, Irish authorities arrested,
detained, photographed, and interviewed MAURICE. During the
interview, MAURICE admitted that he had vaginal sexual intercourse
with E.M. on or about April 5, 2014, but asserted that it was
consensual. He also denied placing his penis into E.M.’s anus on
that date. |

5. According to Irish authorities, MAURICE was born in 1977,
and has a Haitian passport. A records search reveals that MAURICE
resided in and in the vicinity of Boston, Massachusetts,. and that he
is registered to vote in Massachusetts. MAURICE appears to have a
valid Massachusetts driver’s license. The photograph of the
individual on that driver’s license is similar in appearance to the
booking photograph of MAURICE provided by the Irish authorities.

6. Law enforcement believes that MAURICE is residing and
working within the Central District of California:

a. Credit records reveal that MAURICEH’s last known
address is an apartment: in Los Angeles, California, and that this
address was first reported on December 31, 2016. Those records
reveal that another address for MAURICE in Los Angeles was reported
on December 9, 2016. The last address for MAURICE in Boston,
Massachusetts was reported on November 22, 2016.

b. Social media searches reveal that MAURICE is working
in the District:

L. The “About” section of the Linkedin profile for
“Abens Maurice” from Boston, Massachusetts, states that

I’m a Boston native who grew up in a town called Southie. I

was born in Haiti but came to the US as a child.

5

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-mj-04422-DUTY Document1 Filed 10/18/19 Page 6of8 Page ID #:6

About five years ago i [sic] started doing stand up in

Boston. I got serious about it and made the big move to Los

Angeles about three years ago.

The photograph of the individual associated with this account,

who describes himself as “Comedian Actor Writer,” is similar in
appearance to the person in the booking photograph provided by

the Irish authorities.

ii. A Twitter profile for “Abens Maurice” describes
the user of the account as a “Writer, Actor, Comedian” in Los
Angeles, California. The photograph of the individual associated
with this account is similar in appearance to the person in the
booking photograph provided by the Irish authorities.

iii. An Instagram profile for “Abens MauriceHTUSIE”
includes personal photographs, videos, and postings for bookings at
various clubs in Los Angeles, some as recently as the past summer.
In addition, there are a series of photographs posted on or about
June 18, 2018, of an individual, whose appearance is similar to the
person in the booking photograph provided by the Irish authorities,
with the caption, “Had a great weekend with family and friends In
Boston now back to Los Angeles!!!”

7. Tom Heinemann, an attorney in the Office of the hLegal
Adviser of the United States Department of State, has provided the
Department of Justice with a declaration authenticating a copy of the
diplomatic note by which the Government of Ireland requested
extradition and a copy of the Instrument and Annex, stating that the
Annex covers the offenses for which Ireland requests extradition and
confirming that the documents supporting the extradition request bear

the certificate or seal of Ireland Department of Foreign Affairs and

6

 

 
10

11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-mj-04422-DUTY Document 1 Filed 10/18/19 Page 7of8 Page ID#:7

Trade, in accordance with Article VIII of the Extradition Treaty, so
as to enable them to be received in evidence.

WHEREUPON, complainant requests that a warrant be issued, based’
on probable cause, pursuant to Title 18, United States Code,
Section 3184, for the arrest of; that MAURICE be brought before this
Court and the evidence of criminality heard; that if on such hearing
this Court deems the evidence sufficient under the provisions of the
Extradition Treaty to sustain the charge, the Court certify the same
to the Secretary of State in order that a warrant may issue for the
surrender of MAURICE to the appropriate authorities of the requesting
state, Ireland, according to the Extradition Treaty; and that this

Court take such other actions as this Court is required to take under

\\
\\
\\
\\
\\
\\
\\
\\
\\
\\
\\
\\
\\
\\
\\
\\

 

 
10

11

12

13

14

15

16

17

18

19

“20

21

22

23

24

25°

26

27

28

 

 

Case 2:19-mj-04422-DUTY Document1 Filed 10/18/19 Page 8of8 Page ID #:8

the provisions of the Extradition Treaty and the laws of the United

States to meet the obligations of the Extradition Treaty.

fm
DATED: This / g day of October, 2019, at Los Angeles, California.

Subscribe nd sworn to before
me this | 5 day of October,
2019.

JACQUELINE CHOOLIIAN

 

UNITED STATES MAGISTRATE JUDGE

Respectfully submitted,

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX

Assistant United States Attorney
Chief, Criminal Division

Is}

 

JOHN J. LULEJIAN /

’ Assistant United States Attorney

Attorneys for Complainant
UNITED STATES OF AMERICA

 

 
